We feel sure the criticism of the charge was properly disposed of in our former opinion. Relative to the contention that because appellant testified he was transporting the whisky for medicinal purposes, the State is foreclosed on such issue, we would observe that neither the State nor the jury were bound to accept such evidence as true. The reasons are very fully stated in Hawkins v. State, (No. 8599, opinion on rehearing, April 8, 1925.)
The motion for rehearing is overruled.
Overruled. *Page 476